Case 1:20-cv-06465-MKV Document 23 Filed 03/23/21 Page 1 of 6

PICK & ZABICKI LLP
ATTORNEYS AT LAW
369 Lexington Avenue, 12" Floor

New York, New York 10017
Telephone: (212) 695-6000

Douglas J. Pick
Eric C. Zabicki Facsimile: (212) 695-6007
E-mail: DPick@picklaw.net
March 23, 2021
VIA ECF

The Honorable Mary Kay Vyskocil, U.S.D.J.

U.S. District Court for the Southern District of New York
500 Pearl Street, Courtroom 18C

New York, New York 10007

Re: Liv. Multicultural Radio Broadcasting, Inc. - I :20-cv-6465 (MKV)

Dear Judge Vyskocil:

My office is counsel to Multicultural Radio Broadcasting, Inc., the defendant in the
above-captioned case (“MRBI”). I write pursuant to Your Honor’s Individual Rules of Practice
to request an immediate pre-motion conference to discuss MRBI’s requested filing of a motion
to dismiss this case for lack of subject matter jurisdiction.

As Your Honor is aware, this case involves claims of unpaid overtime and retaliation
under the New York Labor Law and the Fair Labor Standards Act asserted by plaintiff Ying Li
and MRBI, Li’s former employer (collectively, the “Labor Law Claims”). According to Ms.
Li’s Complaint, the Labor Law Claims accrued during the period January 7, 2013 to January 4,
2019. Through discovery, MRBI learned that, on February 16, 2019, Ms. Li had filed a
voluntary petition for relief under chapter 7 of title 11 of the United States Code (the
“Bankruptcy Code”) with the United States Bankruptcy Court for the Eastern District of New
York (see In re Ying Li, Bankr. E.D.N.Y. Case No. 19-40928 (ESS)). A copy of the Docket
Report regarding the bankruptcy case is attached hereto. Upon the filing of her chapter 7
petition, the Labor Law Claims, which had fully accrued prior thereto, became property of Ms.
Li’s estate pursuant to 11 U.S.C. § 541(a). However, a review of the schedules and other
required statements filed in her bankruptcy case confirm that Ms. Li failed to disclose the
existence of the Labor Law Claims as assets of her chapter 7 estate. On March 27, 2019, a
“Chapter 7 Trustee’s Report of No Distribution” was filed by the Chapter 7 Trustee of Ms. Li’s
estate (Robert Musso, Esq.) and a final decree closing the case was entered on July 18, 2019.

On February 26, 2021 a deposition was taken of Ms. Li which was continued on March
19, 2021. Ms. Li testified that she was terminated from her employment with MRBI on January
4, 2019 and that she was provided with a “Termination Letter” that same day which allowed
for certain severance benefits (i.e., five (5) weeks of severance pay) to be paid to her upon her
signing the letter. Ms. Li testified that she chose not to sign the January 4, 2019 Termination
Case 1:20-cv-06465-MKV Document 23 Filed 03/23/21 Page 2 of 6

The Honorable Mary Kay Vyskocil, U.S.D.J.
March 23, 2021

Letter believing that she was wrongfully terminated and that she wanted to preserve her legal
rights against the company. She thereafter met with Bankruptcy Counsel and on February 12,
2019 signed a Voluntary Chapter 7 Petition in bankruptcy which was filed with the Bankruptcy
Court on February 16, 2019. She could not recall whether or not she had provided a copy of
the January 4, 2019 Termination Letter to her Bankruptcy Counsel. However, she testified that
her Bankruptcy Counsel carefully went over the Chapter 7 Petition with her prior to her signing
it and that the issue of wrongful termination did not come up at the initial meeting of creditors
held pursuant to section 341 of the Bankruptcy Code.

Respectfully, based on the foregoing facts, it is evident that Ms. Li lacks standing to
prosecute, and this Court lacks jurisdiction to hear and determine, the Labor Law Claims.
Specifically, as this Court stated in Ibok v. SIAC-Sector, Inc., 05-cv-6584, 2011 U.S. Dist.

LEXIS 7312 (S.D.N.Y. January 27, 2011):

When a debtor files for bankruptcy protection, his assets, including
legal and equitable interests, become property of the bankruptcy
estate. 11 U.S.C. § 541(a)(1); Rosenshein v. Kleban, 918 F. Supp.
98, 102 (S.D.N.Y. 1996). “[E]very conceivable interest of the
debtor, future, nonpossessory, contingent, speculative, and
derivative, is within the reach of § 541,” Chartschlaa v. Nationwide
Mut. Ins. Co., 538 F.3d 116, 122 (2d Cir. 2008) (per curiam)
(internal quotation marks and citation omitted) (bracket in original),
cert. denied, 555 U.S. 1213, 129 S. Ct. 1534, 173 L. Ed. 2d 658
(2009), including “causes of action owned by the debtor,” id. (citing
Seward v. Devine, 888 F.2d 957, 963 (2d Cir. 1989)). The “assets
within the estate are those that exist ‘as of the commencement of the
case.’” Id. (quoting 11 U.S.C. § 541(a)). Thus, “[p]re-petition causes
of action belonging to the debtor are included among the estate’s
assets.” Kassner v. 2nd Ave. Delicatessen, Inc., 2005 U.S. Dist.
LEXIS 7714, 2005 WL 1018187, at *2 (S.D.N.Y. Apr. 29, 2005)
(citations omitted). The bankruptcy code mandates the appointment
of a trustee to administer the property within the bankruptcy estate
for the benefit of the debtor's creditors. See 11 U.S.C. § 704. This
includes the pursuit of any claims or causes of action maintained by
the debtor. See Kassner, 2005 U.S. Dist. LEXIS 7714, 2005 WL

1018187, at *2.

Under the bankruptcy code, a debtor is obligated “to disclose all his
interests at the commencement of a case.” Chartschlaa, 538 F.3d at
122 (citing 11 U.S.C. §§ §21(a)(1)(B)(i), (iii)); accord Kassner,
2005 U.S. Dist. LEXIS 7714, 2005 WL 1018187, at *3 (citations
omitted). This includes, inter alia, the filing of “a schedule of assets
and liabilities” and “a statement of the debtor’s financial affairs”
with the bankruptcy court. 11 U.S.C. §§ 521(a)(1)(B)(i), Gili):
accord Rosenshein, 918 F. Supp. at 102. Disclosure by a debtor is
“essential to the proper functioning of the bankruptcy system,” and
Case 1:20-cv-06465-MKV Document 23 Filed 03/23/21 Page 3 of 6

The Honorable Mary Kay Vyskocil, U.S.D.J.
March 23, 2021

“the Bankruptcy Code severely penalizes debtors who fail to
disclose assets.” Chartschlaa, 538 F.3d at 122. While property
disclosed by the debtor that has not been administered by the
bankruptcy trustee is deemed abandoned when the bankruptcy court
closes the case, see 11 USC. § 554, “undisclosed assets
automatically remain property of the estate after the case is closed,”
Chartschlaa, 538 F.3d at 122 (citing 11 U.S.C. §§ 554(c)-(d));
accord Ayazi v. N.Y. City Bd. of Educ., 315 Fed. Appx. 313, 314 (2d
Cir. 2009). As a result, even after discharge of the bankruptcy estate,
the debtor “lacks standing to pursue” a claim that he failed to
disclose. See, e.g, Coffaro v. Crespo, 721 F. Supp. 2d 141, 148
(E.D.N.Y. 2010) (listing cases); Kassner, 2005 U.S. Dist. LEXIS
7714, 2005 WL 1018187, at *3 (“the debtor loses all rights to pursue
an undisclosed cause of action in his own name”) (citations
omitted). Accordingly, an undisclosed claim brought by a debtor
must be dismissed. See Rosenshein, 918 F. Supp. at 103 (“because
an unscheduled claim remains the property of the bankruptcy estate,
the debtor lacks standing to pursue the claim[] after emerging from
bankruptcy and the claim[] must be dismissed”).

Id. at *9-11; see also Isnady v. Walden 18-cv-02662, 2019 U.S. Dist. LEXIS
121125at *17-18 (S.D.N. Y. July 19, 2019) (“In the bankruptcy context, judicial
estoppel is frequently invoked to prevent a party who fails to disclose a claim in
bankruptcy proceedings from asserting that claim after discharge.”) (citations
omitted).

With the foregoing in mind, MRBI respectfully submits that it should be permitted to
immediately file a motion to dismiss this action with prejudice. MRBI further respectfully
submits that further discovery with regard to this case should be stayed pending the outcome of
MRBI’s motion to dismiss. Accordingly, MRBI respectfully requests an immediate pre-motion
conference or, alternatively, requests that such a conference be waived by the Court.

Thank you for your consideration with regard to this matter.

Respectfully,

Sen

Douglas J. Pick

Enc.
ce: Douglas Lipsky, Esq.
Gi Nam Lee, Esq.
Case 1:20-cv-06465-MKV Document 23 Filed 03/23/21 Page 4 of 6

IndBusDB, CLOSED

U.S. Bankruptcy Court

Eastern District of New York (Brooklyn)

Assigned to: Elizabeth S. Stong
Chapter 7

Voluntary

No asset

Debtor disposition: Standard Discharge

Debtor

Ying Li

136 Bay 7th Street

Apt. 2

Brooklyn, NY 11228
KINGS-NY

SSN / ITIN: xxx-xx-6802

Trustee

Robert J Musso

26 Court Street
Suite 2211
Brooklyn, NY 11242
(718) 855-6840

U.S. Trustee

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building

201 Varick Street, Suite 1006

New York, NY 10014

(212) 510-0500

Bankruptcy Petition #: 1-19-40928-ess

Date filed: 02/16/2019

Date terminated: 07/18/2019
Debtor discharged: 07/18/2019
341 meeting: 03/25/2019

Deadline for objecting to discharge. 05/24/2019
Deadline for financial mgmt. course: 05/24/2019

represented by Yimin Chen
Law Offices of Chen & Associates

39-15 Main Street, Suite 502
Flushing, NY 11354
(718)886-1858

Fax : (800) 490-0564

Email: chenattorney@yahoo.com

 

 

 

 

 

 

 

 

 

 

 

Filing Date # Docket Text
1 Chapter 7 Voluntary Petition for Individuals. Fee Amount $335 Filed by Yimin Chen on
02/16/2019 (65 pgs) behalf of Ying LI (Chen, Yimin) (Entered: 02/16/2019)
Receipt of Voluntary Petition (Chapter 7)(1-19-40928) [misc,volp7a] ( 335.00) Filing Fee.
Receipt number 17641910. Fee amount 335.00. (re: Doc# 1) (U.S. Treasury) (Entered:
02/16/2019 02/16/2019)
2 Certificate of Credit Counseling for Debtor Filed by Yimin Chen on behalf of Ying LI
02/16/2019 () pg) (Chen, Yimin) (Entered: 02/16/201 9)
3 List of Creditors Filed by Yimin Chen on behalf of Ying LI (Chen, Yimin) (Entered:
02/16/2019 (3 pgs) 02/16/2019)
4 Pre-Petition Statement Pursuant to E.D.N.Y LBR 2017-1 Filed by Yimin Chen on behalf
02/16/2019 (1 pg) of Ying LI (Chen, Yimin) (Entered: 02/16/2019)
02/16/2019 Meeting of Creditors Chapter 7 No Asset & Appointment of Chapter 7 Trustee, Robert J
Musso, , 341(a) Meeting to be held on 03/25/2019 at 03:00 PM at Room 2579, 271-C

 
 

Case 1:20-cv-06465-MKV Document 23 Filed 03/23/21 Page 5 of 6

Cadman Plaza East, Brooklyn, NY . Last day to oppose discharge or dischargeability is
05/24/2019 . Financial Management Certificate due by 05/24/2019 . (Entered: 02/16/2019)

 

02/19/2019

5
(6 pgs; 4 docs)

Request for Notice - Meeting of Creditors Chapter 7 No Asset (cns) (Entered: 02/19/2019)

 

02/19/2019

6
(1 pg)

Employee Income Records / Copies of Pay Statements Filed by Yimin Chen on behalf of
Ying Li (Chen, Yimin) (Entered: 02/ 19/2019)

 

02/21/2019

7
(3 pgs)

BNC Certificate of Mailing with Notice of Electronic Filing Notice Date 02/21/2019.
(Admin.) (Entered: 02/22/2019)

 

02/21/2019

8
(3 pgs)

BNC Certificate of Mailing - Meeting of Creditors Notice Date 02/21/2019. (Admin.)
(Entered: 02/22/2019)

 

03/27/2019

Chapter 7 Trustee's Report of No Distribution: I, Robert J Musso, having been appointed
trustee of the estate of the above-named debtor(s), report that I have neither received any
property nor paid any money on account of this estate; that I have made a diligent inquiry
into the financial affairs of the debtor(s) and the location of the property belonging to the
estate; and that there is no property available for distribution from the estate over and
above that exempted by law. Pursuant to Fed R Bank P 5009, I hereby certify that the
estate of the above-named debtor(s) has been fully administered. I request that I be
discharged from any further duties as trustee. Key information about this case as reported
in schedules filed by the debtor(s) or otherwise found in the case record: This case was
pending for 1 months. Assets Abandoned (without deducting any secured claims): $ 0.00,
Assets Exempt: $ 47788.97, Claims Scheduled: $ 101329.19, Claims Asserted: Not
Applicable, Claims scheduled to be discharged without payment (without deducting the
value of collateral or debts excepted from discharge): $ 101329.19. (Musso, Robert)
(Entered: 03/27/2019)

 

04/01/2019

9
(1 pg)

Certificate of Debtor Education or Official Form 423 Certification About a Financial
Management Course Filed for Debtor. Debtor Certificate Number: 14424-NYE-DE-
032509065 Filed by Yimin Chen on behalf of Ying Li (RE: related document(s) Judge /
Trustee / 341 Meeting Assignment (Chapter 7)) (Chen, Yimin) (Entered: 04/01/2019)

 

04/02/2019

10
(17 pgs; 2 docs)

Reaffirmation Agreement Between Debtor and Creditor JPMorgan Chase Bank, N.A. Filed
by Aleksander Piotr Powietrzynski on behalf of JEPMORGAN CHASE BANK, N.A.
(Attachments: # 1 Itemization and Supporting Documentation) (Powietrzynski,
Aleksander) (Entered: 04/02/2019)

 

05/01/2019

i
(4 pgs; 2 docs)

Order Scheduling Hearing on Reaffirmation Agreement. If before the May 27, 2019
hearing, the Debtor files an amended Reaffirmation Agreement curing the deficiency on
the certification by their attorney, and notifies the Court of the amended filing, then the
Court may mark off the May 27, 2019 hearing from the Courts calendar and enter an order
approving the Reaffirmation Agreement (related document(s)10 Reaffirmation Agreement
filed by Creditor JPMORGAN CHASE BANK, N.A.). Signed on 5/1/2019; Hearing
scheduled for 5/23/2019 at 09:30 AM at Courtroom 3585 (Judge Stong), Brooklyn, NY.

(cjm) (Entered: 05/01/2019)

 

05/03/2019

12
(4 pgs)

BNC Certificate of Mailing with Application/Notice/Order Notice Date 05/03/2019.
(Admin.) (Entered: 05/04/201 9)

 

05/20/2019

13
(11 pgs)

Amended Reaffirmation Agreement Between Debtor and Creditor JPMorgan Chase Bank,
N.A. Filed by Yimin Chen on behalf of Ying Li (Chen, Yimin) (Entered: 05/20/2019)

 

05/22/2019

14
(5 pgs; 2 docs)

Order Approving Reaffirmation Agreement. The May 23, 2019 hearing on the
Reaffirmation Agreement is markedoff the calendar, and no appearance is required on that
date.(RE: related document(s) 10 Reaffirmation Agreement filed by Creditor JPMORGAN
CHASE BANK, N.A., 11 Order to Schedule Hearing , 13 Reaffirmation Agreement filed
by Debtor Ying Li). Signed on 5/22/2019 (sej) (Entered: 05/22/2019)

 

05/23/2019

 

 

Marked Off without hearing (related document(s): 10 Reaffirmation Agreement filed by
JPMORGAN CHASE BANK, N.A., 11 Order to Schedule Hearing (Generic), 14 Order
Approving Reaffirmation Agreement signed 5/22/19) (sjackson) (Entered: 05/23/2019)

 
 

Case 1:20-cv-06465-MKV Document 23 Filed 03/23/21 Page 6 of 6

 

BNC Certificate of Mailing with Copy of Order Notice Date 05/24/2019, (Admin.)

 

 

 

 

 

15
05/24/2019 (5 pgs) (Entered: 05/25/2019)
16 Corrected Order Scheduling Hearing on Reaffirmation Agreement. The Court will hold a
(4 pgs; 2 docs) hearing on the Reaffirmation Agreement on May 23, 2019 at 9:30 a.m. If before the May
23, 2019 hearing, the Debtor files an amended Reaffirmation Agreement curing the
deficiency on the certification by their attorney, and notifies the Court of the amended
filing, then the Court may mark off the May 23, 2019 hearing from the Courts calendar and
enter an order approving the Reaffirmation Agreement (related document(s) 10
Reaffirmation Agreement, 11 Order to Schedule Hearing). Signed on 5/24/2019 (cjm)
05/24/2019 (Entered: 05/28/2019)
U7 BNC Certificate of Mailing with Application/Notice/Order Notice Date 05/30/2019.
05/30/2019 (4 pgs) (Admin.) (Entered: 05/31/2019)
18 Order Discharging Debtor and Final Decree Chapter 7; Copy to Trustee, US Trustee.
07/18/2019 (3 pgs; 2 docs) Signed on 7/18/2019 (cjm) (Entered: 07/ 18/2019)
07/18/2019 Bankruptcy Case Closed (cjm) (Entered: 07/1 8/2019)
19 BNC Certificate of Mailing with Chapter 7 Discharge and Chapter 7 Final Decree Notice
07/20/2019 (3 pgs) Date 07/20/2019. (Admin.) (Entered: 07/21/2019)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| PACER Service Center |
[ Transaction Receipt |
03/23/2021 09:19:43
PACER : Client
Login: dpick1954 Code:
1-19-40928-ess Fil or Ent: filed Doc
Docket {|Search From: 0 Doc To: 99999999 Term:
Description: ..__tlincluded Headers: included Format:
Report Criteria:
html Page counts for documents:
included
Billable Cost: _ |{0.30
Pages:

 

 

 

 

 

 

 

 

 

 

 
